Title: To James Madison from the Right Reverend James Madison, 8 September 1809
From: Madison, James (Reverend)
To: Madison, James


My dear Sir,
Smithfeild. Sep. 8h. 1809
Being at this Time in Montgomery County, some very respectable Friends have express’d a Wish, that I would recommend to your Notice Mr. Thomas Lewis, Grandson of the late Genl Lewis, as a Candidate for the Place of a Midshipman in the American Navy. From the Character, which he sustains as a young Man of Prudence & uniform good Conduct, as well as unquestion’d Fortitude, I have no Doubt, should he obtain the appointment solicited, of his proving himself to be a brave & strenuous Defender of the Rights of his Country. With the greatest Regard, I am, Dr Sir Yr.’s most truly & affy.
J Madison
